15 So. 3d 918 (2009)
Jack Stephens LEGG, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-0363.
District Court of Appeal of Florida, First District.
August 6, 2009.
Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public Defender, Tallahassee, for Petitioner.
Bill McCollum, Attorney General, and Thomas H. Duffy, Assistant Attorney General, Tallahassee, for Respondent.
ROBERTS, J.
The petitioner is charged with two counts of sale of marijuana and two counts of possession of marijuana with intent to sell. As a result of the criminal proceeding, the trial court found that the petitioner was incompetent to proceed with trial and placed him on conditional release. Additionally, the trial court found that the petitioner was "required to surrender his Florida Driver's License pursuant to [section] 322.2505 [Florida Statutes]." We grant the petition for writ of certiorari and quash the order of the trial court directing the petitioner to surrender his driver's license.
Section 322.2505, Florida Statutes (2008), provides:
Whenever a person is adjudicated mentally or physically incapacitated pursuant to s. 744.331 the court shall require such person to surrender to it all of the driver's licenses held by such person, and the court shall forward the same, together with a record of the adjudication to the department.
Section 744.331, Florida Statutes (2008), provides the procedures for determining incapacity under the Florida Guardianship Law. Section 916.106(11), Florida Statutes (2008), determines competency for the purpose of trial and provides:
"Incompetent to proceed" means unable to proceed at any material stage of a criminal proceeding, which shall include trial of the case, pretrial hearings involving questions of fact on which the defendant might be expected to testify, entry *919 of a plea, proceedings for violation of probation or violation of community control, sentencing, and hearings on issues regarding a defendant's failure to comply with court orders or conditions or other matters in which the mental competence of the defendant is necessary for a just resolution of the issues being considered.
"When the language of a statute is clear, unambiguous, and conveys clear and definite meaning, there is no reason for resorting to the rules of statutory interpretation and construction, and the statute must be given its plain and obvious meaning." Vreuls v. Progressive Employer Servs., 881 So. 2d 688, 690 (Fla. 1st DCA 2004). Section 322.2505, Florida Statutes (2008), plainly provides that the court shall require a person adjudicated incompetent pursuant to section 744.331 to surrender his or her driver's license. It references no other statute.
The state argues that the procedures for determining incompetency under sections 744.331 and 916.106 are similar. This ignores the fact that these adjudications for incompetency serve very different purposes. Even if identical standards were required for both statutes, it does not obviate the need to follow the statute.
The writ is GRANTED and the Order Directing Defendant to Surrender Driver's License Pursuant to Florida Statute 322.2505 is
QUASHED.
WEBSTER and BENTON, JJ., concur.